DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 08/10/2020.



Claim Objections
Claim 16 is objected to because of the following informalities:  

 	As per clam 16, this clam recites a software program executable on computer system, it may require a software program stored in a memory that executable on the computer system.
 	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4,12-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al US 2019/0251558 in view of McMillan et al US 2019/0228165.

 	As per claim 1, Liu discloses a method comprising: 
 	receiving unencrypted data (par 0033  receiving a content of a confidential transaction of a client node); 
referencing a key stored in a database ( par 0033, wherein a secret key is obtained, i.e. referencing , by the client node according to a threshold secret sharing scheme with a number of client nodes; and 0049 if the client node saved the plaintext transaction data and/or the secret key locally, on a data storage, i.e. database, of the client node,), to encrypt the unencrypted data and create encrypted data (par 0033 encrypting the transaction data using a secret key of the client node  and 0081[0081] At 536, the client node A 530 generates encrypted transaction information of the confidential transaction by encrypting the transaction data using the secret key of the client node A 530, wherein the encrypted transaction information is configured to allow decryption by the client node A 530 using the secret key); 
storing the encrypted data in a block of a blockchain outside of the database ( [0083] At 538, the client node A 530 submits the content of the confidential transaction to the blockchain, i.e. storing, network for execution, for example, by transmitting the content of the confidential transaction to the blockchain node 520 );
 processing the input to lose to the key in the database ([0088] At 526, the blockchain node 520 can store the encrypted transaction information on a blockchain of the blockchain network, the encrypted transaction information can be stored in more than one/all of consensus nodes of the blockchain network, thus providing robust backup of the encrypted transaction information of the client node A 530 in case the client node A 530 loses the secret key ).  
 Liu does not explicitly disclose 
 receiving an input; and 
processing the input to remove access to the key in the database.  
 	 However, McMillan discloses receiving an input (par 0024  the keystore command may include a command to create or delete a keystore or a command to insert, select, or delete a certificate from the keystore. ); and 
processing the input to remove access to the key in the database ( par 0025 in block 314 the computing device 100 may convert a keystore select certificate command into a command to select the encryption key or certificate from the encrypted keystore database 210. For example, the lower-level command may select the certificate based on the related metadata. In some embodiments, in block 316 the computing device 100 may convert a keystore delete certificate command into a command to delete the encryption key or certificate and related metadata from the encrypted keystore database 210.).  

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of storing encrypting data into the blockchain of Liu, based on the teaching of command to delete the encryption key of McMillan, because doing so would provide the key is not available to anyone to use the key again. Thus, no one can decrypt the data from the blockchain. Thus, the data security has been improved the data protection. 

 	As per claim 12, Liu discloses a non-transitory computer readable storage medium embodying a computer program for performing a method (par 0022  a computer-readable storage medium coupled to the one or more processors having instructions stored thereon which, when executed by the one or more processors ), said method comprising:
 	 receiving unencrypted data ( par 0033  receiving a content of a confidential transaction of a client node); 
 	referencing a key stored in a database, to encrypt the unencrypted data and create encrypted data (par 0033, wherein a secret key is obtained, i.e. referencing , by the client node according to a threshold secret sharing scheme with a number of client nodes; and 0049 if the client node saved the plaintext transaction data and/or the secret key locally, on a data storage, i.e. database, of the client node and  par 0033 encrypting the transaction data using a secret key of the client node  and 0081At 536, the client node A 530 generates encrypted transaction information of the confidential transaction by encrypting the transaction data using the secret key of the client node A 530, wherein the encrypted transaction information is configured to allow decryption by the client node A 530 using the secret key);
  	storing the encrypted data in a block of a blockchain outside of the database ([0083] At 538, the client node A 530 submits the content of the confidential transaction to the blockchain, i.e. storing, network for execution, for example, by transmitting the content of the confidential transaction to the blockchain node 520  ); 
receiving the encrypted data from the blockchain ( 0085], the content of the confidential transaction further comprises a digital signature, i.e. the encrypted data, of the client node A 530. The content of the confidential transaction can include additional or different information.[0086] At 522, upon receiving the content of the confidential transaction); 
 decrypting the encrypted data using the key (par 0034 wherein the particular client node does not have access to a secret key configured to decrypt the encrypted transaction information, and where the particular client node was previously issued the secret key; recovering, by the particular client node, the secret key from at least a threshold number of client nodes among a number of client nodes on the blockchain network, according to a threshold secret sharing scheme agreed to by the number of client nodes; and decrypting, by the particular client node, transaction data of the confidential transaction of the particular client node from the encrypted transaction information using the recovered secret key); 
 communicating the decrypted data to a user of the blockchain (par 0034 decrypting, by the particular client node, transaction data of the confidential transaction of the particular client node from the encrypted transaction information using the recovered secret key ); 
Liu does not explicitly disclose 
 receiving an input; and 
 processing the input to remove access to the key in the database. 


 	 However, McMillan discloses 
receiving an input (par 0024  the keystore command may include a command to create or delete a keystore or a command to insert, select, or delete a certificate from the keystore. ); and 
 	processing the input to remove access to the key in the database ( par 0025 in block 314 the computing device 100 may convert a keystore select certificate command into a command to select the encryption key or certificate from the encrypted keystore database 210. For example, the lower-level command may select the certificate based on the related metadata. In some embodiments, in block 316 the computing device 100 may convert a keystore delete certificate command into a command to delete the encryption key or certificate and related metadata from the encrypted keystore database 210.).  

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of storing encrypting data into the blockchain of Liu, based on the teaching of command to delete the encryption key of McMillan, because doing so would provide the key is not available to anyone to use the key again. Thus, no one can decrypt the data from the blockchain. Thus, the data security has been improved the data protection.

As per claim 16, Liu discloses a computer system comprising: 
one or more processors ( par 0093 an information carrier (e.g., in a machine-readable storage device) for execution by a programmable processor; and method steps may be performed by a programmable processor executing a program of instructions to perform functions ); 
a software program, executable on said computer system, the software program configured to cause an in-memory database engine of an in-memory source database to ( par 0093 an information carrier (e.g., in a machine-readable storage device) for execution by a programmable processor; and method steps may be performed by a programmable processor executing a program of instructions to perform functions): 
 receiving unencrypted data (par 0033  receiving a content of a confidential transaction of a client node); 
referencing a key stored in a database ( par 0033, wherein a secret key is obtained, i.e. referencing , by the client node according to a threshold secret sharing scheme with a number of client nodes; and 0049 if the client node saved the plaintext transaction data and/or the secret key locally, on a data storage, i.e. database, of the client node,), to encrypt the unencrypted data and create encrypted data (par 0033 encrypting the transaction data using a secret key of the client node  and 0081[0081] At 536, the client node A 530 generates encrypted transaction information of the confidential transaction by encrypting the transaction data using the secret key of the client node A 530, wherein the encrypted transaction information is configured to allow decryption by the client node A 530 using the secret key); 
storing the encrypted data in a block of a blockchain outside of the database ( [0083] At 538, the client node A 530 submits the content of the confidential transaction to the blockchain, i.e. storing, network for execution, for example, by transmitting the content of the confidential transaction to the blockchain node 520 );
 processing the input to lose to the key in the database ([0088] At 526, the blockchain node 520 can store the encrypted transaction information on a blockchain of the blockchain network, the encrypted transaction information can be stored in more than one/all of consensus nodes of the blockchain network, thus providing robust backup of the encrypted transaction information of the client node A 530 in case the client node A 530 loses the secret key ).  
 Liu does not explicitly disclose 
 receiving an input; and 
processing the input to remove access to the key in the database.  
 	 However, McMillan discloses receiving an input (par 0024  the keystore command may include a command to create or delete a keystore or a command to insert, select, or delete a certificate from the keystore. ); and 
processing the input to remove access to the key in the database ( par 0025 in block 314 the computing device 100 may convert a keystore select certificate command into a command to select the encryption key or certificate from the encrypted keystore database 210. For example, the lower-level command may select the certificate based on the related metadata. In some embodiments, in block 316 the computing device 100 may convert a keystore delete certificate command into a command to delete the encryption key or certificate and related metadata from the encrypted keystore database 210.).  

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of storing encrypting data into the blockchain of Liu, based on the teaching of command to delete the encryption key of McMillan, because doing so would provide the key is not available to anyone to use the key again. Thus, no one can decrypt the data from the blockchain. Thus, the data security has been improved the data protection. 

 As per claim 2, Liu in view of McMillan discloses  A method as in claim 1 further comprising: Liu discloses 
prior to receiving the input, receiving the encrypted data from the blockchain ( 0081At 536, the client node A 530 generates encrypted transaction information of the confidential transaction by encrypting the transaction data using the secret key of the client node A 530, wherein the encrypted transaction information is configured to allow decryption by the client node A 530 using the secret key); 
decrypting the encrypted data using the key (par 0009   decrypting, by the particular client node, transaction data of the confidential transaction of the particular client node from the encrypted transaction information using the recovered secret key. And 0019 wherein decrypting transaction data of the confidential transaction of the particular client node from the encrypted transaction information using the secret key includes recovering a transfer amount of the confidential transaction using the secret key.); and 
communicating the decrypted data to a user of the blockchain ( par 0019 decrypting transaction data of the confidential transaction of the particular client node from the encrypted transaction information using the secret key includes recovering a transfer amount of the confidential transaction using the secret key).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of storing encrypting data into the blockchain of Liu, based on the teaching of command to delete the encryption key of McMillan, because doing so would provide the key is not available to anyone to use the key again. Thus, no one can decrypt the data from the blockchain. Thus, the data security has been improved the data protection. 

As per claim 3, Liu in view of McMillan discloses a method as in claim 1 further comprising: Liu discloses 
prior to the referencing, recognizing a portion of the unencrypted data, wherein only the portion is encrypted to create the encrypted data ( par 0007, actions include obtaining, i.e. referencing,  a secret key, by a client node, according to a threshold secret sharing scheme agreed to by a number of client nodes; generating one or more commitment values of a confidential transaction of the client node by applying a cryptographic commitment scheme to transaction data; generating encrypted transaction information of the confidential transaction by encrypting the transaction data using the secret key; and transmitting, to a consensus node of a blockchain network, a content of the confidential transaction for execution, wherein the content of the confidential transaction includes: the one or more commitment values; the encrypted transaction information; and one or more zero-knowledge proofs of the transaction data).  

 	As per claim 4, Liu in view of McMillan discloses a method as in claim 1  McMillan discloses wherein the input comprises an instruction McMillan discloses receiving an input (par 0024  the keystore command may include a command to create or delete a keystore or a command, i.e. instructions to insert, select, or delete a certificate from the keystore); and 
 	As per claim 13, Liu in view of McMillan discloses a non-transitory computer readable storage medium as in claim 12, Liu disclsoes wherein the method further comprises: prior to the referencing, recognizing a portion of the unencrypted data, wherein only the portion is encrypted to create the encrypted data ( par 0007, actions include obtaining, i.e. referencing,  a secret key, by a client node, according to a threshold secret sharing scheme agreed to by a number of client nodes; generating one or more commitment values of a confidential transaction of the client node by applying a cryptographic commitment scheme to transaction data; generating encrypted transaction information of the confidential transaction by encrypting the transaction data using the secret key; and transmitting, to a consensus node of a blockchain network, a content of the confidential transaction for execution, wherein the content of the confidential transaction includes: the one or more commitment values; the encrypted transaction information; and one or more zero-knowledge proofs of the transaction data).  
 	As per claim 17, Liu in view of McMillan discloses  A computer system as in claim 16 , Liu discloses wherein the in-memory database engine is further configured to: 
Liu discloses 
prior to receiving the input, receiving the encrypted data from the blockchain ( 0081At 536, the client node A 530 generates encrypted transaction information of the confidential transaction by encrypting the transaction data using the secret key of the client node A 530, wherein the encrypted transaction information is configured to allow decryption by the client node A 530 using the secret key); 
 	decrypting the encrypted data using the key (par 0009   decrypting, by the particular client node, transaction data of the confidential transaction of the particular client node from the encrypted transaction information using the recovered secret key. And 0019 wherein decrypting transaction data of the confidential transaction of the particular client node from the encrypted transaction information using the secret key includes recovering a transfer amount of the confidential transaction using the secret key.); and 
communicating the decrypted data to a user of the blockchain ( par 0019 decrypting transaction data of the confidential transaction of the particular client node from the encrypted transaction information using the secret key includes recovering a transfer amount of the confidential transaction using the secret key).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of storing encrypting data into the blockchain of Liu, based on the teaching of command to delete the encryption key of McMillan, because doing so would provide the key is not available to anyone to use the key again. Thus, no one can decrypt the data from the blockchain. Thus, the data security has been improved the data protection. 



 	As per claim 18, Liu in view of McMillan discloses  a computer system as in claim 16 wherein the in-memory database engine is further configured to: 
 	Liu discloses prior to the referencing, recognizing a portion of the unencrypted data, wherein only the portion is encrypted to create the encrypted data ( par 0007, actions include obtaining, i.e. referencing,  a secret key, by a client node, according to a threshold secret sharing scheme agreed to by a number of client nodes; generating one or more commitment values of a confidential transaction of the client node by applying a cryptographic commitment scheme to transaction data; generating encrypted transaction information of the confidential transaction by encrypting the transaction data using the secret key; and transmitting, to a consensus node of a blockchain network, a content of the confidential transaction for execution, wherein the content of the confidential transaction includes: the one or more commitment values; the encrypted transaction information; and one or more zero-knowledge proofs of the transaction data).  

Claim(s) 5, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al US 2019/0251558 in view of McMillan et al US 2019/0228165 in view of Nakamura et al 2006/0095795.

 As per claim 5, Liu in view of McMillan discloses a method as in claim 1, the combination fails to disclose wherein the input comprises time information.  
 However, Nakamura discloses wherein the input comprises time information ( 0094, inputting time information  ).
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of storing encrypting data into the blockchain of Liu, based on the teaching of command to delete the encryption key of McMillan, based on the teaching of inputting time information of Nakamura, because doing so would provide time based document management to provide nonoccurrence of tampering of document data(par 0005).

As per claim 15, Liu in view of McMillan discloses a non-transitory computer readable storage medium as in claim 12, the combination fails to disclose  wherein the input comprises time information.  
However, Nakamura discloses wherein the input comprises time information ( 0094, inputting time information  ).
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of storing encrypting data into the blockchain of Liu, based on the teaching of command to delete the encryption key of McMillan, based on the teaching of inputting time information of Nakamura, because doing so would provide time based document management to provide nonoccurrence of tampering of document data(par 0005).
As per claim 20, Liu in view of McMillan discloses a computer system as in claim 16,, the combination fails to disclose  wherein the input comprises time information.  
However, Nakamura discloses wherein the input comprises time information ( 0094, inputting time information  ).
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of storing encrypting data into the blockchain of Liu, based on the teaching of command to delete the encryption key of McMillan, based on the teaching of inputting time information of Nakamura, because doing so would provide time based document management to provide nonoccurrence of tampering of document data(par 0005).


Claim(s) 6-7,11,14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al US 2019/0251558 in view of McMillan et al US 2019/0228165 in view of Charles et al US 2019/0138633

As per claim 6, Liu in view of McMillan disclose a method as in claim 1 the combination fails to discloses wherein processing the input comprises deleting the key from the database.  
 However, Charles discloses wherein processing the input comprises deleting the key from the database ( 0033 The key may be generated automatically or created by the user. When a user sends a delete request, the data is removed from the database and the key and location pointer are removed from the key store.).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of storing encrypting data into the blockchain of Liu, based on the teaching of command to delete the encryption key of McMillan, based on the teaching of deleting the pointer of key from the databases of Charles, because doing so would provide prevent of accessing the data from the blockchain. 

As per claim 7, Liu in view of McMillan disclose A method as in claim 1  the combination fails to disclose wherein processing the input comprises deleting a pointer to the key in the database.
   However, Charles discloses wherein processing the input comprises deleting a pointer to the key in the database (0033 The key may be generated automatically or created by the user. When a user sends a delete request, the data is removed from the database and the key and location pointer are removed from the key store.).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of storing encrypting data into the blockchain of Liu, based on the teaching of command to delete the encryption key of McMillan, based on the teaching of deleting the pointer of key from the databases of Charles, because doing so would provide prevent of accessing the data from the blockchain. 
As per claim 11, Liu in view of McMillan disclose a method as in claim 1 wherein: the combination fails to disclose the database comprises an in-memory database; and the referencing is performed by an in-memory database engine of the in-memory database.   
However, Charles discloses wherein: the database comprises an in-memory database ( par 0009  non-transitory computer-readable storage media for committing and rolling-back database requests on a NoSQL server.); and the referencing is performed by an in-memory database engine of the in-memory database (0023] [UID1, insert, location1, 1000].“[L]ocation1” may be an actual location or a pointer to a location on the database).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of storing encrypting data into the blockchain of Liu, based on the teaching of command to delete the encryption key of McMillan, based on the teaching of deleting the pointer of key from the databases of Charles, because doing so would provide prevent of accessing the data from the blockchain. 

As per claim 14, Liu in view of McMillan disclose a non-transitory computer readable storage medium as in claim 12 the combination fails to discloses wherein processing the input comprises deleting a pointer to the key in the database
However, Charles discloses wherein processing the input comprises deleting a pointer to the key in the database ( [0027] (UID1, commit)::[(insert, location1, 1000), (update, location2, 2000)].If the unit of work repository receives a third database request, such as (UID1, delete, location3) the process repeats so that the unit of work set reads: And 0033 The key may be generated automatically or created by the user. When a user sends a delete request, the data is removed from the database and the key and location pointer are removed from the key store.).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of storing encrypting data into the blockchain of Liu, based on the teaching of command to delete the encryption key of McMillan, based on the teaching of deleting the pointer of key from the databases of Charles, because doing so would provide prevent of accessing the data from the blockchain. 

As per claim 19, Liu in view of McMillan disclose A computer system as in claim 16 , combination fails to disclose wherein the in-memory database engine is configured to process the input to delete a pointer to the key in the in-memory database.  
   However, Charles discloses wherein processing the input comprises deleting a pointer to the key in the database (0033 The key may be generated automatically or created by the user. When a user sends a delete request, the data is removed from the database and the key and location pointer are removed from the key store.).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of storing encrypting data into the blockchain of Liu, based on the teaching of command to delete the encryption key of McMillan, based on the teaching of deleting the pointer of key from the databases of Charles, because doing so would provide prevent of accessing the data from the blockchain. 

Claim(s) 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al US 2019/0251558 in view of McMillan et al US 2019/0228165 in view of Yoon et al US 2020/0162238.
As per claim 8, Liu in view of McMillan discloses A method as in claim 1 further comprising: But fails to disclose decrypting the encrypted data, and storing a copy of the decrypted data in another database outside of the database and the blockchain.  
 However, Yoon discloses decrypting the encrypted data (par 0015 provide data access control by encrypting sensitive data when the sensitive data is saved to the a blockchain ledger and provide a mechanism to share decryption keys that may be accessed by permissioned users only.  Par 0024 the encryption key to decrypt the asset /sensitive data ), and storing a copy of the decrypted data in another database outside of the database and the blockchain ( [0049] Then, at 312, access to the asset is allowed. The encryption key may be used to decrypt the asset, i.e. copy of decrypted data, and the asset may be returned to the requester, that is storing outside the blockchain database (i.e. the user))
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of storing encrypting data into the blockchain of Liu, based on the teaching of command to delete the encryption key of McMillan, based on the teaching of symmetric encryption for the data of Yoon, because doing so would provide symmetric encryption and decryption across a plurality of nodes to improve the security in the blockchain to access the asset based on the reaching the symmetric key(par 0002).

 As per claim 9, Liu in view of McMillan discloses a method as in claim 1 However, the combination does not explicitly disclose wherein the encrypted data comprises a symmetrical cipher.  
 However, Yoon discloses wherein the encrypted data comprises a symmetrical cipher (par 0020 An asset may be encrypted with keys (e.g., symmetric keys) and may be stored on the shared ledger (i.e., blockchain and state database). A symmetric algorithm, such as advanced encryption standard (AES) 256 may be used to encrypt the asset with symmetric keys).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of storing encrypting data into the blockchain of Liu, based on the teaching of command to delete the encryption key of McMillan, based on the teaching of symmetric encryption for the data of Yoon, because doing so would provide symmetric encryption and decryption across a plurality of nodes to improve the security in the blockchain to access the asset based on the reaching the symmetric key(par 0002).

As per claim 10, Liu in view of McMillan discloses a method as in claim 1 the combination does not explicitly disclose wherein the encrypted data is encrypted according to Advanced Encryption Standard (AES).
 However, Yoon discloses wherein the encrypted data is encrypted according to Advanced Encryption Standard (AES)(par 0020 An asset may be encrypted with keys (e.g., symmetric keys) and may be stored on the shared ledger (i.e., blockchain and state database). A symmetric algorithm, such as advanced encryption standard (AES) 256 may be used to encrypt the asset with symmetric keys).  

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of storing encrypting data into the blockchain of Liu, based on the teaching of command to delete the encryption key of McMillan, based on the teaching of symmetric encryption for the data of Yoon, because doing so would provide symmetric encryption and decryption across a plurality of nodes to improve the security in the blockchain to access the asset based on the reaching the symmetric key(par 0002).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496